Citation Nr: 0307181	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
back strain, low back pain with degenerative arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for service connection for hypertension, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal of this issue.

In June 1998, the Board remanded this case for additional 
development of evidence, including an examination of the 
appellant and medical opinions. 

During the course of this appeal, the appellant raised a 
claim of entitlement to an increased disability evaluation in 
excess of 10 percent for his service-connected back strain, 
low back pain with degenerative arthritis.  The RO denied 
this claim in a rating decision dated in March 1998.  

In December 1998, the RO issued a rating decision that 
confirmed and continued the denial of an increased disability 
rating for the appellant's service-connected back strain, low 
back pain with degenerative arthritis.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal of this issue.  

In February 2001 the Board remanded the issue of an increased 
disability rating in excess of 10 percent for service-
connected back strain, low back pain with degenerative 
arthritis.  The requested development has been completed.

Service connection for hypertension was granted by a May 2001 
rating decision.  Accordingly, that issue is no longer part 
of the appellant's appeal.

This case was certified to the Board by the Columbia, South 
Carolina, VARO.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's lumbar spine disorder is currently 
manifested by functional impairment attributable to pain and 
weakness of motion associated with fatigue, resulting in 
moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disability to 20 percent, but no higher, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5285, 5292, 5293, 5295 (2002); 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a July 1990 VA neurology examination, the examiner noted 
that the appellant had a history of a gunshot wound to his 
right leg.  The appellant complained of pain in the right leg 
and back.  He had no problems with bowel or bladder control.  
As a result of the gunshot wound, the appellant walked with a 
slight limp.  The patellar reflex on the right was decreased.  
There was slight tenderness in the lumbosacral area.  The 
examiner diagnosed low back pain from back strain.

In October 1990, in view of the shortening of the appellant's 
right lower extremity and his awkward gait, entitlement to 
service connection for the appellant's currently diagnosed 
low back pain was granted as secondary to his service-
connected injury of the right femur.

Records from A. C., a chiropractor (Dr. C.), indicate that he 
treated the appellant from September 1987 to February 1999 
for right sciatic neuralgia.  Dr. C. noted that the appellant 
had a history of lumbosacral strain and currently had 
degenerative joint disease of the lumbar vertebrae.  In a May 
1997 letter, Dr. C. stated that the asymmetric nature of the 
appellant's gait and the associated degenerative changes 
throughout the spine were subject to frequent events of pain 
upon exacerbation.  The underlying diagnoses of facet 
syndrome and myofascitis were the most typical recurrent 
conditions being treated.  There was a recognized tendency 
for occasional radicular symptoms to surface upon exertion or 
exacerbating events.  Dr. C. anticipated that the appellant 
would require approximately two visits per month for 
chiropractic spinal and soft tissue care.  In November 1997 
Dr. C. stated that the appellant's extension, lateral 
bending, and lateral rotation of his lumbar spine were 
reduced 40 to 60 percent below the typical ranges of motion.  
X-ray examination had been positive for degenerative joint 
disease of the vertebrae, pelvis, and sacrum.  There was 
right sciatic neuralgia as well as paresthesia, numbness, and 
burning in the toes.  There was also reduced lateral 
stability in the right foot.  The left leg was not 
symptomatic.  Dr. C. indicated that the appellant had 
intervertebral disk syndrome in the range of moderate to 
pronounced.  Symptoms included sciatic neuropathy.  Dr. C. 
noted that the appellant was able to extend his lumbar spine 
to approximately 15 degrees.  The appellant was able to flex 
laterally to 15 degrees bilaterally and rotate to 15 degrees 
bilaterally.

At a December 1997 VA spine examination, the appellant 
reported a history of lower back pain since fifteen years 
previously.  For approximately the previous five years, the 
pain had radiated into the right lower extremity.  He had no 
known back injury, but he had a shortening of the right lower 
extremity as a result of a gunshot wound to the right femur 
in 1966.  He wore a built-up shoe.  The build up of the shoe 
was one and one-eighth inches.  Prolonged sitting or standing 
made the back pain worse.  He felt best lying on the floor.  
He usually slept on the floor.  He did not use a back brace.  
He took naproxen and Darvocet for his back pain.  Examination 
of the spine revealed no significant tenderness.  There was 
no deformity.  The appellant's posture was such that there 
was a slight shortening of the right lower extremity.  The 
musculature of the back was within normal limits.  Straight 
leg raising on the right to 33 degrees caused pain in the 
right hip and buttocks area.  Straight leg raising on the 
left was within normal limits.  Deep tendon reflexes were 1+ 
on the right patella and 2+ on the left patella.  Achilles 
reflexes were absent bilaterally.  The appellant was able to 
stand on his heels and toes without difficulty.  There was 
decreased pain touch sensation in the lateral aspect of the 
right thigh.  There was decreased pain sensation in the 
lateral aspect of the right foot.  Flexion of the lumbar 
spine was limited to 118 degrees.  The appellant was able to 
extend his lumbar spine backward to 20 degrees.  He was able 
to flex laterally to the right to 20 degrees and to the left 
to 25 degrees.  He could rotate 21 degrees to the right and 
22 degrees to the left.  X-ray examination of the lumbar 
spine revealed mild degenerative arthritic changes.  The 
diagnosis was chronic low back pain with mild degenerative 
arthritis.  The examiner opined that functional loss due to 
back pain was moderately significant.

From July 1998 to April 2001, the appellant was treated by J. 
A. A., M.D., (Dr. A.) for his lumbar spine disability.  The 
appellant's symptoms included radiation of pain into the 
right lower extremity, burning, aching, numbness, and 
weakness.  Dr. A. treated the appellant with injection of 
Marcaine.  In July 1998 the appellant complained of severe 
constant, aching pain in his lower back radiating to his 
right lower extremity.  The pain was aggravated by prolonged 
sitting, standing, or walking.  He had a burning sensation on 
the sole of his right foot.  The burning pain also appeared 
in his right legs when his back pain had been aggravated by 
activity.  He was employed full time, but, after two hours of 
work, he had to lay down and rest either at work or after 
returning home.  He had been diagnosed by a chiropractor with 
lumbalgia and extremity myofascitis (knee).  Treatment with 
manipulations, electrical stimulation, and heat treatments 
had provided only temporary relief.  He took Naprosyn and 
Tylenol for pain.  The appellant reported that his current 
complaints had been linked to his altered gait producing 
strain on his back.  Dr. A. noted that the appellant was able 
to extend his lumbar spine to 15 degrees.  The appellant had 
tenderness over the midline of his spine at the levels of S1 
and S2 and tenderness on the right at the level of L5.  There 
was decreased sensory over the L4 and L5 dermatomes on the 
right.  Patellar reflexes were 2+ on the left and zero on the 
right.  Achilles tendon reflexes were 2 on the left and 1+ on 
the right.  Dorsalis pedis pulses were normal.  Diagnoses 
included degenerative disc disease of the lumbar spine and 
lumbar radiculitis.  In July 1998 the appellant underwent a 
magnetic resonance imaging (MRI) scan of his lumbar sacral 
spine.  Straightening of the normal lordotic curve was seen.  
There were moderate osteoarthritic changes of the facets 
throughout the lumbar spine but most prominent at the L4-5 
and L5-S1 levels.  Both sacroiliac joints had mild to 
moderate degenerative changes.  Mild concentric broad-based 
disc bulges were present at the L3-, L4-5, and L5-S1 levels.  
Very little neural compromise was seen, but effacement of the 
anterior thecal sac was occurring.  No fractures or evidence 
of disc herniation could be seen.  Moderate to prominent 
osteoarthritic changes in the facets were noted diffusely 
throughout the lumbar sacral area.  The lumbar spinal cord 
was in its normal location with no signs of atrophy or 
neoplasia.

Nerve conduction studies of the lower extremities conducted 
in July 1998 produced findings indicative of a right peroneal 
motor neuropathy.  However, the interpreting neurologist 
added that more proximal lesions in either the peripheral 
nerves or lumbosacral roots should strongly be considered.  
Dermatome evoked potentials of the lower extremities produced 
findings indicative of bilateral L4, L5, and S1 
radiculopathies.  The L4 and L5 radiculopathies were far more 
severe than the S1 radiculopathy.  Somatosensory evoked 
potentials of the lower extremities produced findings 
indicative of bilateral tibial and sural central conducting 
pathway lesions above and including the spinal cord.  
However, the interpreting neurologist added that multiple 
lumbosacral radiculopathies involving the L4, L5, and S1 
nerve roots bilaterally should strongly be considered 
secondary to the patient's history of lower back pain and 
paresthesias.

In a September 14, 1998 statement, Dr. A. stated that in a 
recent physical examination, the appellant had been found to 
have signs and symptoms of degenerative disc disease of the 
lumbar spine.  After a radiological diagnostic study, a 
radiologist had described the appellant's lumbar spine as 
having bulging discs at the L3-L4, L4-L5, and L5-S1 levels 
plus advanced osteoarthritic changes throughout the 
lumbosacral spine including the facet joints.  There was also 
evidence of motor neuropathy in the electrodiagnostic studies 
that confirmed the clinical impression of lumbar plexus 
radiculopathy.  Dr. A. stated that it was more likely than 
not that the injury to the lower back, the right thigh, and 
the shortening of the right lower extremity (being four 
inches shorter than the left lower extremity) had been 
aggravating factors in the early degenerative disc and facet 
joint diseases.  In an April 24, 2001 statement, Dr. A. 
stated that when he first examined the appellant in July 
1998, the appellant complained of severe low back pain 
radiating toward the right lower extremity, with a burning 
sensation in the right foot.  Dr. A found tenderness over the 
L5 vertebra and decreased sensory on the L4 and L5 right 
dermatomes.  The right patellar tendon reflex was zero, and 
the Achilles tendon reflex was "+" in contrast to the left 
side which was "++."  Dr. A. explained that all of these 
symptoms and signs indicated a right radiculopathy 
originating in the lumbar spine.  An MRI of the lumbar spine 
showed mild concentric disc bulges at L3-L4, L4-L5, and L5-
S1, with effacement of the thecal sac anteriorly with 
osteoarthritic changes more evident at L4-L5 and L5-S1 
levels.  Dr. A. opined that a diagnosis of intervertebral 
disc syndrome was a diagnosis that described the appellant's 
clinical manifestations and radiological findings better than 
lumbosacral strain.

In April 1999 the appellant was seen for a VA neurologic 
consultation for complaints of low back and leg pain.  
Straight leg raise testing produced bilateral pain at 90 
degrees that radiated to the right leg.  Deep tendon reflexes 
were 1+ in the right leg and 2+ in the left leg.  Babinsky's 
sign was negative.  The appellant was able to walk on his 
heels and toes.  Diagnoses included back pain secondary to 
degenerative joint disease and right peroneal neuropathy.

In April 2000 the appellant was treated as a VA outpatient 
for his annual physical examination.  Prior medical history 
was significant for degenerative disk disease in the lower 
lumbar area.  Examination of the extremities showed an old 
scar of a gunshot wound in the right thigh.  There was no 
pedal edema.  Peripheral pulses were 2+.  Examination of the 
back revealed some tenderness in the L4-5 area; however, 
there was no crepitus.  No bulging was seen.  No deformities 
were detected.  Straight leg raising test was negative.  Deep 
tendon reflexes were 2+.  Diagnoses included degenerative 
disk disease in the back and osteoarthritis of the back.  

At a November 2001 VA spine examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
sustained a gunshot wound to his right thigh on January 28, 
1996, while on active duty.  The injury resulted in the 
shortening of his right leg for which he used a shoe lift to 
compensate.  In 1985 he had the spontaneous onset of back 
pain and was diagnosed as a strain.  He was treated for six 
months thereafter.  In 1998 he began receiving injection 
therapy into his spine approximately every two months and has 
continued to receive such treatment regularly since that 
time.  A July 1998 MRI revealed mild bulging at multiple 
levels of the lumbosacral spine of the intravertebral disks 
with no thecal or foraminal encroachment.  There appeared to 
be some facet degenerative changes at the L4-5 and L5-S1 
levels which were greater than those seen more superiorly.  
The appellant had not lost any time from work due to his back 
problem.  His treatment included injection therapy and Daypro 
for relief.  The pain was constant and made worse with 
weather changes.  The appellant wore a back brace and a 
special shoe with a three-quarter inch lift to compensate for 
the shortening of the right lower extremity.

On examination, the appellant had a normal easy gait with his 
shoe lift with no signs of discomfort.  There was no 
expression of pain throughout the examination.  The appellant 
did not appear to be in pain, nor did he complain of pain.  
He was able to flex his lumbosacral spine forward to 90 
degrees and extend it to 25 degrees.  He was able to flex 
laterally to 35 degrees to the left and 20 degrees to the 
right.  He rotated laterally 50 degrees to the left and 35 
degrees to the right.  The appellant's right lower extremity 
measured from the anterior superior iliac spine to the medial 
malleolus was 32 inches as compared to 33-1/2 inches on the 
left.  He had impaired sensation in the right lower extremity 
secondary to the extensive scarring and soft tissue injury of 
the right thigh.  There was no loss of strength in either 
dorsi or plantar flexors.  There was marked weakness of 
quadriceps strength on the right secondary to the wound noted 
above.  The appellant had a negative straight leg raising 
test bilaterally.  He had a depressed right knee jerk, which 
the examiner opined was secondary to loss of quadriceps 
muscle.  He had a left knee jerk, which was +4.  Ankle jerks 
were zero bilaterally.  X-ray examination showed normal disk 
spaces throughout the lumbar spine.  There was some evidence 
of slight degenerative facet joint disease of the lower part 
of the spine consistent with the magnetic resonance imaging 
findings noted above.

The examiner opined that the appellant's low back strain was 
slightly increased in disability with the onset of normal 
wear and tear of the lower facets of the lumbosacral spine.  
Although the appellant felt that his symptoms had been made 
worse by a disk problem, the examiner opined that that was 
not borne out by either the MRI findings or physical 
examination.  The examiner opined further that the appellant 
experienced a mild disability of the lower back secondary to 
an old lumbosacral strain and the onset of mild degenerative 
joint disease of the lower lumbar spine.

At a May 2002 VA spine examination, the appellant was re-
evaluated by the examiner who had conducted the November 2001 
VA spine examination.  The examiner again reviewed the 
appellant's claims folder.  The findings on examination and 
on x-ray were the same as noted in November 2001.  No 
significant difference could be found in any of the findings 
noted.  Additional history was obtained from the appellant in 
that he stated that his back pain was constant and that he 
had no flare-ups.  He was able to walk one mile and lift up 
to 25 pounds.  Weather changes appeared to be the only 
aggravating factor, but he did tire when he had repeated 
episodes of having to perform bending activities.  The 
appellant took oxaprozin.  He got some, but not total, relief 
from this medication.

No peripheral nerve impairment, impairment from arthritic 
inflammation, nor muscular impairment of the lower back was 
seen on examination.  Weakness of motion, associated with 
fatigue, was noted after motion was performed against 
moderate resistance.  No incoordination was noted.  The 
examiner opined that these manifestations of appellant's 
service-connected lumbar spine disability would result in a 
mild to moderate loss of motion and function because they 
would affect his daily activities.  No flare-ups of the 
condition were claimed, but the pain was constant.  The 
examiner also opined that excessive bending, lifting weight 
greater than 25 pounds, and weather changes would aggravate 
the appellant's condition and affect mildly his daily 
activities.  The appellant appeared to have good, but not 
total, relief with medications.  The examined also opined 
that the appellant's leg length discrepancy, which resulted 
from his thigh wound, would predispose the appellant to have 
increased impairment of his lower back problems.  In a July 
2002 addendum to the examination report, the examiner noted 
that the normal ranges of motion for the lumbar spine were 
flexion forward to 95 degrees, extension backward to 35 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 35 degrees bilaterally.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In Supplemental 
Statements of the Case (SSOCs) dated in August 2002 and 
November 2002, the RO informed the appellant of the type of 
evidence needed to substantiate his claim, specifically the 
criteria required for higher disability ratings.  In a 
January 2002 letter, the RO also informed the appellant that 
VA would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The SSOCs and letter also 
described the evidence that had been used in deciding the 
appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and the January 
2002 letter informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

As for VA's duty to assist a veteran, VA medical records have 
been provided by the appellant.  The appellant has also 
provided private medical records from Dr. A. and Dr. C.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided examinations in 
December 1997, November 2001, and May 2002. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the February 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2002).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2002).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).

The appellant's service-connected back strain, low back pain 
with degenerative arthritis is rated 10 percent disabling 
under Diagnostic Code 5010-5295.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2002).  The hyphenated diagnostic code in this 
case indicates that arthritis due to trauma under Diagnostic 
Code 5010 is the service-connected disorder, and lumbosacral 
strain under Diagnostic Code 5295 is a residual condition.

A 10 percent disability rating under Diagnostic Code 5295 for 
lumbosacral strain is assigned for characteristic pain on 
motion.  A 20 percent disability rating is warranted where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion in a standing position.  The highest 
disability rating under this diagnostic code, a 40 percent 
disability rating, is warranted for symptoms of a severe 
lumbosacral strain with listing of whole spine to opposite 
side; positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space; or some of these symptoms with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The appellant has not shown muscle spasm on extreme forward 
bending or loss of lateral spine motion from a standing 
position.  Nor is there evidence of abnormal mobility on 
forced motion, listing of whole spine to opposite side, a 
positive Goldthwaite's sign, or marked limitation of forward 
bending in standing position.  Accordingly, the preponderance 
of the evidence is against a disability rating greater than 
10 percent under Diagnostic Code 5295 for lumbosacral sprain.

Turning to the other diagnostic codes that provide disability 
ratings for lumbar spine disabilities, there is no evidence 
of a vertebral fracture to warrant a higher evaluation under 
Diagnostic Code 5285 for residuals of fracture of vertebra.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  The 
appellant's predominant symptoms of his lumbar spine 
disability appear to be limitation of motion due to pain that 
is aggravated by use of the lumbar spine.

Under Diagnostic Code 5292, severe limitation of lumbar spine 
motion warrants a 40 percent disability rating, moderate 
limitation of lumbar spine motion warrants a 20 percent 
disability rating, and a 10 percent disability rating is 
assigned for slight limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  In July 2002 
a VA examiner identified the normal ranges of motion of the 
lumbar spine as flexion forward to 95 degrees, extension 
backward to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and lateral rotation to 35 degrees bilaterally.  
In December 1997 the appellant showed combined flexion and 
extension of 138 degrees.  In November 2001 the appellant 
showed combined flexion and extension of 115 degrees.  The 
worse of these figures, 115 degrees, represents approximately 
88 percent of the normal range of motion.  Although the 
appellant showed lateral rotation limited by almost 15 
degrees bilaterally in December 1997, at the more recent 
examination, the appellant was cable of full lateral 
rotation.  Greater weight is given to the more recent 
evidence of record in order to evaluate the appellant's 
current level of disability.  With regard to lateral flexion, 
the appellant has been shown to lack approximately half of 
the normal range of lateral flexion to the right side and as 
much as one-third of the normal range of lateral flexion to 
the left side; nevertheless, given the other ranges of motion 
of the appellant's lumbar spine, the evidence does not shown 
more than slight limitation of motion overall.

However, the appellant's lumbar spine disorder must be rated 
based on consideration of the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  With careful consideration of all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant's disability is essentially 
manifested by pain, the Board finds that a disability rating 
of 20 percent based for moderate limitation of motion under 
Diagnostic 5292 is supported by the evidence.  This 
conclusion is consistent with the opinion of the VA examiner 
who in December 1997 opined that the appellant's functional 
loss due to back pain was moderately significant.  It is also 
supported by more recent evidence, including the opinion of 
the VA examiner who in May 2002 opined that the appellant's 
lumbar spine disability would result in mild to moderate loss 
of motion and function because weakness of motion associated 
with fatigue would affect the appellant's daily activities.  
Therefore, a 20 percent disability rating, but no higher, 
under Diagnostic Code 5292 considers the appellant's 
functional loss, pain, and weakness resulting from his lumbar 
spine disorder.  The preponderance of the evidence is against 
a disability rating greater than 20 percent under Diagnostic 
Code 5292 because severe limitation of motion is not shown.  
Indeed, were the appellant to be rated based solely on 
limitation of motion without consideration of factors such as 
fatigue, pain, and weakness, the appellant, as discussed 
previously would not be entitled to even a 20 percent rating.

Although the Board agrees, in part, with the conclusion of 
Dr. A. that the appellant's low back disability could be 
considered under Diagnostic Code 5293 for intervertebral disc 
syndrome, the appellant does not meet the criteria for a 
higher disability rating under that diagnostic code; 
therefore, it is not to the appellant's benefit to evaluate 
him under Diagnostic Code 5293.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002).  This amendment was effective September 23, 2002.  Id.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, the Board must evaluate the appellant's claim for 
an increased rating from September 23, 2002, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to September 
23, 2002, the Board cannot apply the revised regulation.  The 
RO considered both sets of regulations in a November 2002 
Supplemental Statement of the Case and provided the rating 
criteria.  Therefore, the appellant and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to the August 2002 change, Diagnostic Code 5293 
provided for a 60 percent disability rating for symptoms 
analogous to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, as exemplified by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the amended criteria for Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent disability 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  If incapacitating 
episodes had a total duration of at least four weeks but less 
than six weeks during the past twelve months, then a 40 
percent rating is assigned.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. at 
54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1)).  When intervertebral disc 
syndrome is evaluated on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at 54,349 (Aug. 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2)).

In this case, neither set of criteria is more favorable to 
the appellant because he would not be entitled to a 
disability rating greater than 20 percent under either the 
old or the amended criteria.  Under the old criteria, in 
order to be entitled to the next higher, 40 percent, 
disability rating, the evidence would have to show severe 
intervertebral disc syndrome, as exemplified by recurring 
attacks with intermittent relief.  At his VA examinations, 
the appellant has not reported recurring attacks of 
intervertebral disc syndrome.  The most recent evidence of 
the severity of the appellant's lumbar spine disorder 
consists of VA examinations in November 2001 and May 2002.  
Because the Board is attempting to determine the current 
level of severity of the appellant's disability, this 
evidence is given greater weight than the older evidence of 
record.  In November 2001 the VA examiner noted that, 
although the appellant felt that his symptoms were worsened 
by a disk problem, in the examiner's medical opinion, the 
appellant's conclusion was not borne out by either the MRI 
findings or by physical examination of the appellant.  In May 
2002, that same examiner, having had another opportunity to 
examine the appellant, noted that no peripheral nerve 
impairment, impairment from arthritic inflammation, nor 
muscular impairment of the lower back was seen on 
examination.

As regards Dr. C.'s November 1997 notation that the appellant 
should assigned a disability rating for intervertebral disc 
syndrome in the range of moderate to pronounced under the old 
criteria for Diagnostic Code 5293, the Board notes that the 
20 percent disability rating contemplated for moderate range 
of motion of the lumbar spine under Diagnostic Code 5292 is 
equal to the 20 percent rating for moderate intervertebral 
disc syndrome.  To the extent that Dr. C. suggests that a 
higher disability rating is warranted under the old criteria 
of Diagnostic Code 5293, as discussed above, the medical 
evidence from the VA examinations, the records of Dr. A., and 
Dr. C.'s own records do not support his legal conclusion.

Under the amended criteria of Diagnostic Code 5293, the 
appellant would not be entitled to a higher rating regardless 
of whether his symptoms of intervertebral disc syndrome were 
rated on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and neurologic 
manifestations of his intervertebral disc syndrome along with 
evaluations for all other service-connected disabilities.  
With regard to the total duration of incapacitating episodes 
over the past twelve months, there is no evidence in the 
claims folder, nor has the appellant indicated that evidence 
exists, showing any period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, the appellant does not meet the criteria for a 
40 percent disability rating, which require incapacitating 
episodes with a total duration of at least four weeks during 
the past twelve months.

With regard to combining under 38 C.F.R. § 4.25 separate 
evaluations for the appellant's chronic orthopedic and 
neurologic manifestations for intervertebral disc syndrome 
along with evaluations for all other service-connected 
disabilities, the Board notes first that the appellant's 
right leg disorder is rated as 80 percent disabling, under 
Diagnostic Code 5255 for fracture of the shaft or anatomical 
neck of the femur with nonunion or loose motion, for an 
injury to the lower third of his right thigh.  Under VA 
regulations, the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2002) (Amputation Rule).  Amputation of a 
lower extremity at the upper third of the thigh warrants an 
80 percent evaluation if the point of amputation is at or 
above a point one-third of the distance from the perineum to 
the knee joint, measured from the perineum.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5161 (2002).  Thus, assuming for the 
sake of argument that the elective level of the amputation is 
at the upper third of the thigh, an 80 percent combined 
rating would be the maximum assignable under the "amputation 
rule" set forth in 38 C.F.R. § 4.68 and Diagnostic Code 
5161.  In short, because the appellant's right thigh 
disability does not preclude ambulation and results in only a 
mild limp, the appellant would not be entitled to the 
assignment of further disability ratings pertaining to his 
right leg below the level of his service-connected femur 
injury.  With regard to the orthopedic or neurologic 
manifestations in his lumbar spine, the 20 percent disability 
rating for limitation of motion includes those 
manifestations.  Other than the symptoms in his right leg and 
his lumbar spine, the evidence does not show chronic 
orthopedic and neurologic manifestations of intervertebral 
disc syndrome.  Accordingly, the preponderance of the 
evidence is against a disability rating greater than 20 
percent under the old or the amended criteria of Diagnostic 
Code 5293.

ORDER

Entitlement to a 20 percent, but no higher, disability rating 
for the appellant's lumbar spine disability is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


